DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-20 remain pending. Applicant’s amendment has overcome rejections under 35 USC 112(b) and rejections of claims 1-20 over 35 USC 102 and 35 USC 103 over Caron (Etienne J.F.R. Caron, Kyle J. Daun, Mary A. Wells. “Experimental heat transfer coefficient measurements during hot forming die quenching of boron steel at high temperatures.” International Journal of Heat and Mass Transfer 71, 396–404 (2014)).

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33).
Claim 10 is written in product-by-process format, and is limited only by the structure implied by the recited processing steps and not the manipulation of the steps themselves. See MPEP 2113. Regarding claim 1, Chang discloses a method of quenching (Introduction first paragraph, Fig. 4, section 2.2.1 first paragraph page 27) a press hardenable steel (22MnB5 section 2.1 first paragraph page 26, Introduction first paragraph) Chang discloses preparing a                         
                            °
                        
                    C (Fig. 6), and separate experiments with die temperatures of 100 to 300                        
                            °
                        
                    C (section 3.2.1 3rd paragraph page 30), and that the #45 tool steel has a thermal conductivity of 50.7 W/m-K at                         
                            100
                            °
                        
                    C, 48.1 W/m-K at                         
                            200
                            °
                        
                    C, and 45.7 W/m-K at                         
                            300
                            °
                        
                    C (Table 2). As thermal conductivity decreases with decreasing temperature, the die material disclosed by Chang meets the claimed thermal conductivity limitation of preparing a die material having a material with a thermal conductivity of at least 40 W/(m-K). Chang discloses and placing a blank within the die (section 2.1 second paragraph page 26) and simultaneously hot stamping and quenching the blank (Introduction 1st paragraph, section 3.1.1 3rd paragraph pages 28-29, section 3.1.2 last paragraph). Chang plots the quenching and stamping is conducted with heat transfer coefficients (IHTC as defined in the second paragraph of Chang’s introduction section) for experiments, of which some embodiments show a maximum heat transfer coefficient of                         
                            3000
                        
                     W/m2-K (Fig. 7, Fig. 18) or near 2500 W/m2-K (Fig. 17, Fig. 22).
As a quenched, hardenable steel necessarily meets the broadest reasonable interpretation of a “part,” the structure implied by claim 10 encompasses any quench-hardened steel. Chang meets claim 10 by disclosing quenching a press hardenable steel, thereby forming a quench hardened steel (Introduction 1st paragraph, section 3.1.1 3rd paragraph beginning pages 28-29, section 3.1.2 last paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33).
Regarding claim 1, Chang discloses a method of quenching (Introduction first paragraph, Fig. 4, section 2.2.1 first paragraph page 27) a press hardenable steel (22MnB5 section 2.1 first paragraph page 26, Introduction first paragraph) Chang discloses preparing a #45 tool steel die (Section 2.1 first paragraph). Chang discloses starting die temperatures of 60                        
                            °
                        
                    C (Fig. 6), and separate experiments with die temperatures of 100 to 300                        
                            °
                        
                    C (section 3.2.1 3rd paragraph page 30), and that the #45 tool steel has a thermal conductivity of 50.7 W/m-K at                         
                            100
                            °
                        
                    C, 48.1 W/m-K at                         
                            200
                            °
                        
                    C, and 45.7 W/m-K at                         
                            300
                            °
                        
                    C (Table 2). As thermal conductivity decreases with decreasing temperature, the die material disclosed by Chang meets the claimed thermal conductivity limitation of preparing a die material having a material with a thermal conductivity of at least 40 W/(m-K). Chang discloses and placing a blank within the die (section 2.1 second paragraph page 26) and simultaneously hot stamping and quenching the blank (Introduction 1st paragraph, section 3.1.1 3rd paragraph pages 28-29, section 3.1.2 last paragraph). Chang plots the heat transfer coefficients (IHTC as defined in the second paragraph of Chang’s introduction section) during quenching and stamping for experiments, of which some embodiments show a maximum heat transfer coefficient of                         
                            3000
                        
                     W/m2-K (Fig. 7, Fig. 18) or near 2500 W/m2-K (Fig. 17, Fig. 22). The ranges for the heat transfer coefficients plotted by Chang during the quenching step overlap the claimed heat transfer coefficient range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 2, Chang conducts experiments with pressures up to 25 MPa between the die and blank, including experiments at 25 MPa (section 3.1.1 3rd paragraph beginning page 28, Fig.19, Fig. 22).
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33) as applied to claims 1 and 2 above and further in view of Caron (Etienne J.F.R. Caron, Kyle J. Daun, Mary A. Wells. “Experimental heat transfer coefficient measurements during hot forming die quenching of boron steel at high temperatures.” International Journal of Heat and Mass Transfer 71, 396–404 (2014)).
Chang does not disclose or suggest the step of hot stamping the blank is carried out with 31 MPa of contact pressure between the die and the blank.
Caron discloses teaches quenching a press hardenable steel (Title, Introduction first two paragraphs, Fig. 1, page 398 left column second paragraph, the blank temperature decreases page 399) with a die material with a thermal conductivity of 42.7 W/(m-K) (AISI 4140 Hot stamping experimental setup section 2.1, Table 1); placing a blank within the die and simultaneously hot stamping and quenching the blank (Fig. 1 page 398 last paragraph to page 399 first paragraph). Caron uses a boron-manganese press hardening steel as the blank (Usibor 1500P a quenchable 22MnB5 steel section 2.1 2nd paragraph page 398).Caron teaches that the contact pressure of the die during the stamping process affects the heat transfer coefficient by improved contact between the blank and the die, which increases the solid contact 
Both Chang and Caron teach similar processes for press hardening steel blank. Chang uses a 22MnB5 blank (section 2.1 1st paragraph page 26).
In view of Caron’s teachings of effects of pressure on heat transfer coefficient (Fig. 10, Section 3.3), one of ordinary skill in the art would have arrived at the contact pressure recited in claim 3 as the result of obvious, routine optimization of pressure for heat transfer coefficient in the process disclosed by Chang. See MPEP2144.05(II).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33) as applied to claim 1 above and further in view of Valls Angles (US 20150114525).
Chang discloses that the #45 tool steel used as a die material has a thermal conductivity of 33.9 W/m-K at                         
                            600
                            °
                        
                    C, of 50.7 W/m-K at                         
                            100
                            °
                        
                    C, 48.1 W/m-K at                         
                            200
                            °
                        
                    C, and 45.7 W/m-K at                         
                            300
                            °
                        
                    C (Table 2). A die material having a thermal conductivity of 33.9 W/(m-K) at                         
                            600
                            °
                        
                    C is 34 W/(m-K) at 600                        
                            °
                        
                    C that one of ordinary skill in the art would expect such a die material to have the same results when used to die quench press hardened steel. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). As Chang shows the thermal conductivity of the die material increases as the temperature decreases (Table 2), a material with a thermal conductivity of 50.7 W/m-K at                         
                            100
                            °
                        
                    C, and 48.1 W/m-K at                         
                            200
                            °
                        
                    C would be expected to have a thermal conductivity of at least 44 W/m-K at                         
                            0
                            °
                        
                    C.

Valls Angles teaches a tool steel material well suited for hot stamping tooling applications [0001], [0038]. Valls Angles teaches that hot stamping of coated sheet is mostly performed with tools presenting a hardness of 48-54 HRc and for uncoated sheets 54-58 HRc [0011], that tools of the disclosed material have harness of 47 to more than 56 HRc [0043], and that hardness is a result of processing [0043]. Valls Angles teaches that the material has a thermal conductivity from 35 to 52 W/(m-K) [0039].
Both Chang and Valls Angles teach using a tool steel material for a hot stamping tool, the materials having similar thermal conductivities.
The die material used by Chang must have some hardness. It would have been obvious to one of ordinary skill in the art that the die material disclosed by Chang is processed to have a hardness appropriate for the hot stamping function for which Chang employs the material. Valls Angles teaches that such appropriate hardness is from 47 to 58 HRc in hot stamping tools [0011], [0043]; therefore, it would have been obvious to one of ordinary skill in the art to process the die material to have a hardness from 47-58 HRc.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33) in view of Horton (US20090320547).
Regarding claims 11 and 12, Chang discloses a method of quenching (Introduction first paragraph, Fig. 4, section 2.2.1 first paragraph page 27) a press hardenable steel (22MnB5 section 2.1 first paragraph page 26, Introduction first paragraph) Chang discloses preparing a #45 tool steel die (Section 2.1 first paragraph). Chang discloses starting die temperatures of 60                        
                            °
                        
                    C (Fig. 6), and separate experiments with die temperatures of 100 to 300                        
                            °
                        
                    C (section 3.2.1 3rd paragraph page 30), and that the #45 tool steel has a thermal conductivity of 50.7 W/m-K at                         
                            100
                            °
                        
                    C, 48.1 W/m-K at                         
                            200
                            °
                        
                    C, and 45.7 W/m-K at                         
                            300
                            °
                        
                    C (Table 2). As thermal conductivity decreases with decreasing temperature, the die material disclosed by Chang meets the claimed thermal conductivity limitation of preparing a die material having a material with a thermal conductivity of at least 28 W/(m-K). Chang discloses and placing a blank within the die (section 2.1 second paragraph page 26) and simultaneously hot stamping and quenching the blank (Introduction 1st paragraph, section 3.1.1 3rd paragraph pages 28-29, section 3.1.2 last paragraph). Chang plots the heat transfer coefficients (IHTC as defined in the second paragraph of Chang’s introduction section) during quenching and stamping for experiments, of which some embodiments show a maximum heat transfer coefficient of                         
                            3000
                        
                     W/m2-K (Fig. 7, Fig. 18) or near 2500 W/m2-K (Fig. 17, Fig. 22). The ranges for the heat transfer coefficients plotted by Chang during the quenching step overlap the claimed heat transfer coefficient range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Chang discloses that the die contact the blank (section 2.1 second paragraph page 26, Fig. 8) meeting the limitation that the die has a contact surface.
Chang discloses that the dies in the dies in stamping a 22MnB5 steel are water cooled (Introduction first paragraph) and the blank in Chang’s experiments is a 22MnB5 steel (section 2.1 first paragraph), but Chang does not disclose how the water is supplied, and therefore does not disclose claimed features directed to the cooling channels.
Horton teaches an apparatus for press forming a material [0001] in a process that comprises die quenching [0004]. Horton discloses that the dies in the press forming apparatus comprise cooling channels which are offset from the press forming surface by a predetermined distance [0022]. Horton discloses positioning the channels relative to the die surface to optimize cooling [0024] and that they are preferably at a distance of 0.15 inch (3.81 mm) and even more preferably a distance of 0.04 inch (1.02 mm) [0036].
Both Chang and Horton disclose an apparatus for die quenching which cools a blank to some extent.

Regarding claim 13, Chang conducts experiments with pressures up to 25 MPa between the die and blank, including experiments at 25 MPa (section 3.1.1 3rd paragraph beginning page 28, Fig.19, Fig. 22).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33) as applied to claims 1 and 2 above and further in view of Molina Mesa (US 20190202003). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33) in view of Horton (US20090320547) as applied to claims 1 and 2 above and further in view of Molina Mesa (US 20190202003). 
Regarding both claims 4 and 14, Chang discloses that the blank is a 22MnB5 steel (section 2.1 1st paragraph page 26), but Chang does not disclose the composition.
Molina Mesa teaches hot forming and die quenching a steel component [0014]. Molina Mesa teaches 22MnB5 grade steel as specific material [0021] for which the composition comprises from 1.10 to 1.35 wt% Mn, 0.15 to 0.35 wt% Si, 0.20 to 0.25 wt% C, and 0.002 to 0.004 wt% B [0021]. 

It would have been obvious to one of ordinary skill in the art that the 22MnB5 steel disclosed by Chang has the chemical composition of 22MnB5 grade steel, and Molina Mesa teaches that 22MnB5 grade steel has a composition within the range claimed in present claims 4 and 14.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33) as applied to claims 1 above and further in view of Mendiguren (Joseba Mendiguren, Rafael Ortubay, Eneko Saenz de Argandoña, and Lander Galdos. “Experimental characterization of the heat transfer coefficient under different close loop controlled pressures and die temperatures.” Applied Thermal Engineering 99: 813–824 (2016)).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33) in view of Horton (US20090320547) as applied to claim 11 above and further in view of Mendiguren (Joseba Mendiguren, Rafael Ortubay, Eneko Saenz de Argandoña, and Lander Galdos. “Experimental characterization of the heat transfer coefficient under different close loop controlled pressures and die temperatures.” Applied Thermal Engineering 99: 813–824 (2016)).
Regarding claims 7-8, and 15, Chang does not disclose that the steady state temperature is less than 85°C.
Mendiguren teaches die quenching a press hardenable steel by hot stamping (Introduction, page 814 paragraph beginning “The experimental procedure is defined as…”). In determining the effects of pressure, Mendiguren conducts experiments for which a die starts                         
                            20
                            °
                        
                    C during the stamping process, and the stamping is conducted at different pressures (Figs. 5                         
                            t
                            →
                            ∞
                            )
                             
                        
                    approaches temperatures below 65                        
                            °
                        
                    C, and steady state temperature convergence is more rapid at higher pressures (Figs 5 a-e). Mendiguren also conducts experiments at                         
                            450
                            °
                        
                    C and teaches that due to the high temperature of the die the temperature exchange rate is lower than that of room temperature dies (page 819 right column). Rearranging equation (1) of Mendiguren also shows that the heat flux is proportional to the temperature difference between the die and the blank (page 815 left column). Mendiguren therefore shows that the rate of quenching increases as the die temperature decreases that treatment time decreases as die temperature decreases, and that steady state die temperature is below                         
                            65
                            °
                        
                    C when the die temperature a die starts                         
                            20
                            °
                        
                    C. 
Both Chang and Mendiguren teach similar processes for die quenching hardenable steels by hot stamping.
It would have been obvious to one of ordinary skill in the art to reduce treatment time in the process disclosed by Chang by decreasing the die temperature. Mendiguren teaches that reducing die temperature as appropriate for reducing the treatment time in a die quench process, and that in reducing the starting die temperature the attained steady-state temperature is below                         
                            65
                            °
                        
                    C, thereby meeting the steady state limitations of claims 7, 8, and 15.

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33) in view of Molina Mesa (US 20190202003) and Mendiguren (Joseba Mendiguren, Rafael Ortubay, Eneko Saenz de Argandoña, and Lander Galdos. “Experimental characterization of the heat transfer coefficient under different close loop controlled pressures and die temperatures.” Applied Thermal Engineering 99: 813–824 (2016)).
Regarding claims 17 and 18, Chang discloses a method of quenching (Introduction first paragraph, Fig. 4, section 2.2.1 first paragraph page 27) a press hardenable steel (22MnB5                         
                            °
                        
                    C (Fig. 6), and separate experiments with die temperatures of 100 to 300                        
                            °
                        
                    C (section 3.2.1 3rd paragraph page 30), and that the #45 tool steel has a thermal conductivity of 50.7 W/m-K at                         
                            100
                            °
                        
                    C, 48.1 W/m-K at                         
                            200
                            °
                        
                    C, and 45.7 W/m-K at                         
                            300
                            °
                        
                    C (Table 2). As thermal conductivity decreases with decreasing temperature, the die material disclosed by Chang meets the claimed thermal conductivity limitation of preparing a die material having a material with a thermal conductivity of at least 28 W/(m-K) (as recited in instant claim 17) and at least 40 W/(m-K) (as recited in instant claim 18). Chang discloses and placing a blank within the die (section 2.1 second paragraph page 26) and simultaneously hot stamping and quenching the blank (Introduction 1st paragraph, section 3.1.1 3rd paragraph pages 28-29, section 3.1.2 last paragraph). Chang plots the heat transfer coefficients (IHTC as defined in the second paragraph of Chang’s introduction section) during quenching and stamping for experiments, of which some embodiments show a maximum heat transfer coefficient of                         
                            3000
                        
                     W/m2-K (Fig. 7, Fig. 18) or near 2500 W/m2-K (Fig. 17, Fig. 22). The ranges for the heat transfer coefficients plotted by Chang during the quenching step overlap the claimed heat transfer coefficient range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Chang discloses that the blank is a 22MnB5 steel (section 2.1 1st paragraph page 26), but Chang does not disclose the composition.
Molina Mesa teaches hot forming and die quenching a steel component [0014]. Molina Mesa teaches 22MnB5 grade steel as specific material [0021] for which the composition comprises from 1.10 to 1.35 wt% Mn, 0.15 to 0.35 wt% Si, 0.20 to 0.25 wt% C, and 0.002 to 0.004 wt% B [0021]. 
Both Chang and Molina Mesa teach hot forming and quenching 22MnB5 steel.

Chang does not disclose that the steady state temperature is less than 85°C.
Mendiguren teaches die quenching a press hardenable steel by hot stamping (Introduction, page 814 paragraph beginning “The experimental procedure is defined as…”). In determining the effects of pressure, Mendiguren conducts experiments for which a die starts                         
                            20
                            °
                        
                    C during the stamping process, and the stamping is conducted at different pressures (Figs. 5 a-e). At all pressures the steady state temperature of the die (                        
                            t
                            →
                            ∞
                            )
                             
                        
                    approaches temperatures below 65                        
                            °
                        
                    C, and steady state temperature convergence is more rapid at higher pressures (Figs 5 a-e). Mendiguren also conducts experiments at                         
                            450
                            °
                        
                    C and teaches that due to the high temperature of the die the temperature exchange rate is lower than that of room temperature dies (page 819 right column). Rearranging equation (1) of Mendiguren also shows that the heat flux is proportional to the temperature difference between the die and the blank (page 815 left column). Mendiguren therefore shows that the rate of quenching increases as the die temperature decreases that treatment time decreases as die temperature decreases, and that steady state die temperature is below                         
                            85
                            °
                        
                    C when the die temperature a die starts                         
                            20
                            °
                        
                    C. 
Both Chang and Mendiguren teach similar processes for die quenching hardenable steels by hot stamping.
It would have been obvious to one of ordinary skill in the art to reduce treatment time in the process disclosed by Chang by decreasing the die temperature. Mendiguren teaches that reducing die temperature as appropriate for reducing the treatment time in a die quench process, and that in reducing the starting die temperature the attained steady-state temperature is below                         
                            85
                            °
                        
                    C.
rd paragraph beginning page 28, Fig.19, Fig. 22).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33) as applied to claim 1 above and further in view of Frehn (US 20180222536).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33) in view of Horton (US20090320547) as applied to claim 11 above and further in view of Frehn (US20180222536).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33) in view of Molina Mesa (US 20190202003) and Mendiguren (Joseba Mendiguren, Rafael Ortubay, Eneko Saenz de Argandoña, and Lander Galdos. “Experimental characterization of the heat transfer coefficient under different close loop controlled pressures and die temperatures.” Applied Thermal Engineering 99: 813–824 (2016)) as applied to claim 17 above and further in view of Frehn (US 20180222536).
Regarding claims 9, 16, and 20, Chang does not disclose the hot stamped blank has a yield strength greater than 1,400 MPa and a tensile strength greater than 1,900 MPa.
Frehn teaches hot forming and die quenching a metallic blank [0002]. Frehn teaches both that 22MnB5 steel may be used in the forming process, and that 36MnB5 steel may be used as an alternative for a hot forming and die quenching process for which 22MnB5 steel is 
Both Chang and Frehn teach hot forming and die quenching steel blanks to improve materials of motor vehicle components. Chang specifically uses 2MnB5 steel (Section 2.1 first paragraph page 26). Chang identifies e hot stamping as the best process for producing complex automotive structural components (Introduction 1st paragraph page 25).
It would have been obvious to one of ordinary skill in the art to press form the steel disclosed by Chang in the press forming process disclosed by Chang to the strengths which Frehn teaches as advantageous for the same use of improving materials in motor vehicles. Alternatively if, claimed strengths cannot be attained by the 22MnB5 steel disclosed by Chang, it would have been obvious in view of Frehn to apply the process disclosed by Chang to a 36MnB5 steel, as Frehn teaches that press forming processes worked on 22MnB5 steels alternatively can press form 36MnB5, thereby establishing 36MnB5 as an art recognized alternative to 22MnB5 in a press forming processes for forming motor vehicle components [0035]. The present disclosure suggests 36MnB5 as the material which attains the mechanical properties claimed in claims 9, 16, and 20 (paragraph [0006] of the present disclosure).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736